DETAILED ACTION
	This application has been examined. Claims 2-22 are pending. Claim 1 is cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	 This application claims benefits of priority from Provisional Application 61/779096 filed March 13, 2013. 

	The effective date of the claims described in this application is March 13, 2013.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2021, 7/8/2021, 101/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Weiss on April 5, 2022.

The application has been amended as follows: 
IN THE CLAMS:

1.	(Cancelled)
2.	 (Currently amended)  A content management and distribution system, comprising:
a computer system comprising one or more computing devices; 
a network interface; and
a computer storage system comprising a non-transitory storage device, said computer storage system having stored thereon executable program instructions that direct the computer system to at least:
provide for display on a user device of a first entity a user interface that enables the first entity to specify a content request;
enable the first entity to specify at least a first folder, the first folder configured to store at least images provided in response to the content request;
in response to a content request provided by the first entity via the user interface that enables the first entity to specify a content request, transmit a notification to one or more content providers regarding the content request;
enable one or more content providers, who received the content request provided by the first entity, to wirelessly upload images, captured by a device of a respective content provider, to a cloud-based storage system via a content sharing application hosted on respective camera-equipped devices of the one or more content providers, wherein the one or more images comprise video content;
in response to one or more images being wirelessly uploaded to the cloud-based storage system via the content sharing application hosted on respective camera-equipped devices of the one or more content providers, provide a notification to the first entity that one or more images have been uploaded to the cloud-based storage system by a content provider user device;
enable the first entity to the edit at least one image uploaded to the cloud-based storage system by a corresponding content provider user device;
enable the first entity to download at least one image uploaded to the cloud-based storage system by a corresponding content provider user device;
provide for display on the user device of the first entity a user interface that enables the first entity to specify a request that one or more images be shared on one or more social media platforms;
transmit to one or more recipients a request provided via the user interface that enables the first entity to specify a request that one or more images be shared on one or more social media platforms; 
enable a recipient of the request provided via the user interface that enables the first entity to specify a request that one or more images be shared on one or more social networking platforms to selectively publish, on one or more social media platforms, the one or more images; and
provide content submission activity for at least a first content provider to at least one remote device configured to display the provide content submission activity.
3.	(Previously presented)  The content management and distribution system as defined in Claim 2, wherein the program instructions further direct the computer system to:
use a voice biometrics analysis engine to determine if a voice associated with an item of uploaded media belongs to a content provider to whom the content request was transmitted to, wherein the voice biometrics analysis engine uses one or more of: a Hidden Markov model, a neural network, a Gaussian mixture model, or frequency estimation, and in response to a determination by the voice biometrics analysis engine that the voice does not belong to the content provider to whom the content request was transmitted to, perform a verification failure action.
4.	(Previously presented)  The content management and distribution system as defined in Claim 2, wherein the program instructions further direct the computer system to:
enable the first entity to conduct a chat interaction with one or more content providers via the content sharing applications hosted on respective camera-equipped user devices.
5.	(Previously presented)  The content management and distribution system as defined in Claim 2, wherein the program instructions further direct the computer system to:
use a face recognition system to compare facial features of a first face in a given uploaded image to reference facial features of a content provider to whom the content request was transmitted to, to determine if the first face belongs to the content provider to whom the content request was transmitted to whom the content request was transmitted to, wherein the face recognition system uses one or more of: PCA (Principal Component Analysis), Independent Component Analysis (ICA), EBGM (Elastic Bunch Graph Matching), LDA (Linear Discriminate Analysis), Trace transform, 3-D morphable face model, HMM (Hidden Markov model), or MSL (Multilinear Subspace Learning), and in response to a determination by the face recognition system that the first face does not belong to the content provider to whom the content request was transmitted to, perform a verification failure action. 
6.	(Previously presented)  The content management and distribution system as defined in Claim 2, wherein the program instructions further direct the computer system to overlay a mark on a first image uploaded by a content provider to whom the content request was transmitted to so that the mark is displayed as an overlay on the first image.
7.	(Previously presented)  The content management and distribution system as defined in Claim 2, wherein the one or more social media platforms comprise a microblog platform and a social network platform.
8.	(Previously presented)  The content management and distribution system as defined in Claim 2, wherein the program instructions further direct the computer system to cause a preview of the content request to be displayed to the first entity.
9.	(Cancelled)  .
10.	  (Cancelled)  
11.	    (Previously presented)  The content management and distribution system as defined in Claim 2, wherein a content request transmitted to a first content provider is accessible to the first content provider via an inbox provided via the content sharing application hosted on a device of the first content provider, the inbox configured to visually list content requests transmitted to the first content provider, including at least a portion of respective request text and an identifier associated with an entity that submitted the content request.	
12.	    (Currently amended)  A computer-implemented method, the method comprising:
providing, via a computing device, for display on a user device of a first entity a user interface that enables the first entity to specify a content request;
in response to a content request provided by the first entity via the user interface that enables the first entity to specify a content request, transmitting a notification to one or more users regarding the content request;
enabling one or more users to wirelessly upload images to a storage system via a content sharing application hosted on respective camera-equipped devices of the one or more users;
in response to one or more images, captured by a device of a respective user, being wirelessly uploaded to the storage system via the content sharing application hosted on respective camera-equipped devices of the one or more users, providing a notification to the first entity that one or more images have been uploaded to the storage system[wherein the one or more images comprise video content;
enabling the first entity to the edit at least one image uploaded to the storage system;
enabling the first entity to download at least one image uploaded to the storage system;
providing for display on the user device of the first entity a user interface that enables the first entity to specify a request that one or more images be shared on one or more social media platforms;
transmitting to one or more recipients a request provided via the user interface that enables the first entity to specify a request that one or more images be shared on one or more social media platforms; and
enabling a recipient of the request provided via the user interface that enables the first entity to specify a request that one or more images be shared on one or more social networking platforms to selectively publish, on one or more social media platforms, the one or more images; and
providing content submission activity for at least a first content provider.
13.	(Previously presented)  The computer-implemented method as defined in Claim 12, the method further comprising:
using a voice biometrics analysis engine to determine if a voice associated with an item of uploaded media belongs to a content provider to whom the content request was transmitted to, wherein the voice biometrics analysis engine uses one or more of: a Hidden Markov model, a neural network, a Gaussian mixture model, or frequency estimation, and in response to a determination by the voice biometrics analysis engine that the voice does not belong to the content provider to whom the content request was transmitted to, perform a verification failure action.
14.	(Previously presented)  The computer-implemented method as defined in Claim 12, the method further comprising:
using a face recognition system to compare facial features of a first face in a given uploaded image to reference facial features of a content provider to whom the content request was transmitted to, to determine if the first face belongs to the content provider to whom the content request was transmitted to whom the content request was transmitted to, wherein the face recognition system uses one or more of: PCA (Principal Component Analysis), Independent Component Analysis (ICA), EBGM (Elastic Bunch Graph Matching), LDA (Linear Discriminate Analysis), Trace transform, 3-D morphable face model, HMM (Hidden Markov model), or MSL (Multilinear Subspace Learning), and in response to a determination by the face recognition system that the first face does not belong to the content provider to whom the content request was transmitted to, perform a verification failure action. 
15.	(Previously presented)  The computer-implemented method as defined in Claim 12, the method further comprising:
enabling the first entity to conduct a chat interaction with one or more users via the content sharing applications hosted on respective camera-equipped user devices.

16.	(Previously presented)  The computer-implemented method as defined in Claim 12, the method further comprising: overlaying a mark on a first image uploaded by a content provider to whom the content request was transmitted to so that the mark is displayed as an overlay on the first image. 
17.	(Previously presented)  The computer-implemented method as defined in Claim 12, wherein the one or more social media platforms comprise a microblog platform and a social network platform.
18.	(Previously presented)  The computer-implemented method as defined in Claim 12, the method further comprising: causing a preview of the content request to be displayed to the first entity.
19.		(Previously presented)  The computer-implemented method as defined in Claim 12, the method further comprising:
identifying content requests initiated by the first entity;
generating a listing of content requests initiated by the first entity, the listing comprising an indication as to respective subject matters of the content requests, respective dates and times corresponding to when the respective requests were issued, and indications as to whether respective requests are open; and
enabling the listing of content requests to be presented on a device of the first entity.
20.	  (Cancelled)  
21.	  (Cancelled)  
22.	  (Previously presented)  The computer-implemented method as defined in Claim 12, wherein content requests transmitted to a first user is accessible to the first user via an inbox provided via the content sharing application hosted on a device of the first user, the inbox configured to visually list content requests transmitted to the first user, including at least a portion of respective request text and an identifier associated with an entity that submitted the content request.


Allowable Subject Matter

Claims 2-8,11-19, 22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The provision for --- a method and content management and distribution system, comprising:
a computer system comprising one or more computing devices; 
a network interface; and
a computer storage system comprising a non-transitory storage device, said computer storage system having stored thereon executable program instructions that direct the computer system to at least:
provide for display on a user device of a first entity a user interface that enables the first entity to specify a content request;
enable the first entity to specify at least a first folder, the first folder configured to store at least images provided in response to the content request;
in response to a content request provided by the first entity via the user interface that enables the first entity to specify a content request, transmit a notification to one or more content providers regarding the content request;
enable one or more content providers, who received the content request provided by the first entity, to wirelessly upload images, captured by a device of a respective content provider, to a cloud-based storage system via a content sharing application hosted on respective camera-equipped devices of the one or more content providers, wherein the one or more images comprise video content;
in response to one or more images being wirelessly uploaded to the cloud-based storage system via the content sharing application hosted on respective camera-equipped devices of the one or more content providers, provide a notification to the first entity that one or more images have been uploaded to the cloud-based storage system by a content provider user device;
enable the first entity to the edit at least one image uploaded to the cloud-based storage system by a corresponding content provider user device;
enable the first entity to download at least one image uploaded to the cloud-based storage system by a corresponding content provider user device;
provide for display on the user device of the first entity a user interface that enables the first entity to specify a request that one or more images be shared on one or more social media platforms;
transmit to one or more recipients a request provided via the user interface that enables the first entity to specify a request that one or more images be shared on one or more social media platforms; 
enable a recipient of the request provided via the user interface that enables the first entity to specify a request that one or more images be shared on one or more social networking platforms to selectively publish, on one or more social media platforms, the one or more images; and
provide content submission activity for at least a first content provider to at least one remote device configured to display the provide content submission activity
---   wherein all the features previously described are combined in one singular embodiment,  is not fairly taught or suggested by the prior art of record.  


The Examiner finds particular novelty in the method and system capabilities as described in the Applicant Specification  ( Figure 15B, Figure 15D,Paragraph 36-37 ,   paragraphs 136-137, paragraphs 141,143,185 ) wherein the said system is  providing, via a computing device, for display on a user device of a first entity a user interface that enables the first entity to specify a content request; and furthermore in response to a content request provided by the first entity via the user interface that enables the first entity to specify a content request, transmitting a notification to one or more users regarding the content request; and furthermore enabling one or more users to wirelessly upload images to a storage system via a content sharing application hosted on respective camera-equipped devices of the one or more users; and furthermore in response to one or more images, captured by a device of a respective user, being wirelessly uploaded to the storage system via the content sharing application hosted on respective camera-equipped devices of the one or more users, providing a notification to the first entity that one or more images have been uploaded to the storage system wherein the one or more images comprise video content; and furthermore enabling the first entity to the edit at least one image uploaded to the storage system; and furthermore enabling the first entity to download at least one image uploaded to the storage system; and furthermore providing for display on the user device of the first entity a user interface that enables the first entity to specify a request that one or more images be shared on one or more social media platforms; and furthermore transmitting to one or more recipients a request provided via the user interface that enables the first entity to specify a request that one or more images be shared on one or more social media platforms; and furthermore enabling a recipient of the request provided via the user interface that enables the first entity to specify a request that one or more images be shared on one or more social networking platforms to selectively publish, on one or more social media platforms, the one or more images; and furthermore providing content submission activity for at least a first content provider.

   Avedissian disclosed obtaining and publishing user generated video product reviews by receiving a user generated video review, where the user generated video review comprises audio and video data featuring a reviewed product.  However Avedissian does not disclose enabling one or more users to wirelessly upload images to a storage system via a content sharing application hosted on respective camera-equipped devices of the one or more users; and furthermore in response to one or more images, captured by a device of a respective user, being wirelessly uploaded to the storage system via the content sharing application hosted on respective camera-equipped devices of the one or more users, providing a notification to the first entity that one or more images have been uploaded to the storage system wherein the one or more images comprise video content; and furthermore enabling the first entity to the edit at least one image uploaded to the storage system; and furthermore enabling the first entity to download at least one image uploaded to the storage system; and furthermore providing for display on the user device of the first entity a user interface that enables the first entity to specify a request that one or more images be shared on one or more social media platforms; and furthermore transmitting to one or more recipients a request provided via the user interface that enables the first entity to specify a request that one or more images be shared on one or more social media platforms; and furthermore enabling a recipient of the request provided via the user interface that enables the first entity to specify a request that one or more images be shared on one or more social networking platforms to selectively publish, on one or more social media platforms, the one or more images; and furthermore providing content submission activity for at least a first content provider.

Chastagnol disclosed wherein users of a social networking service can publish live videocasts using the social networking service. In some implementations, a video camera in communication with a computing device (e.g., a client device 102-110) can capture video data that is stored in storage of a computing device, and is provided as streaming data output from the computing device that can be used to provide a live videocast. In some examples, the streaming visual data can be provided from storage on the computing device to one or more server systems (e.g., the server system 112) that host the social networking service.  However Chastagnol does not disclose enabling one or more users to wirelessly upload images to a storage system via a content sharing application hosted on respective camera-equipped devices of the one or more users; and furthermore in response to one or more images, captured by a device of a respective user, being wirelessly uploaded to the storage system via the content sharing application hosted on respective camera-equipped devices of the one or more users, providing a notification to the first entity that one or more images have been uploaded to the storage system wherein the one or more images comprise video content; and furthermore enabling the first entity to the edit at least one image uploaded to the storage system; and furthermore enabling the first entity to download at least one image uploaded to the storage system; and furthermore providing for display on the user device of the first entity a user interface that enables the first entity to specify a request that one or more images be shared on one or more social media platforms; and furthermore transmitting to one or more recipients a request provided via the user interface that enables the first entity to specify a request that one or more images be shared on one or more social media platforms; and furthermore enabling a recipient of the request provided via the user interface that enables the first entity to specify a request that one or more images be shared on one or more social networking platforms to selectively publish, on one or more social media platforms, the one or more images; and furthermore providing content submission activity for at least a first content provider.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/GREG C BENGZON/Primary Examiner, Art Unit 2444